AUSTIN.   TEXAS   78711


                         June23., 1977




Honorable Henry Wade                 Opinion No. H-1019
District Attorney
Dallas County Government Center      Re: Whether a county may
Dallas, Texas 75202                  pave a city parking lot.

Dear Mr. Wade:

     You have requested our opinion regarding whether Dallas
County may, pursuant to the Interlocal Cooperation Act, article
4413(32c), V.T.C.S., enter into a contract to pave a parking
lot owned by a municipality or an independent school district.
That statute, after defining "local government" to include,
inter *,    any county, municipality or school district, autho-
rizes any local government to

         contract or agree with one or more local
         governments to perform governmental
         functions and services under terms of this
         Act.

V.T.C.S. art. 4413(32c), S 4(a). Section 4(b) of article
4413(32c) requires that any governmental function or service
performed be one

         which all parties to the contract are
         legally authorized to perform. . . .
In our opinion, this provision means that Dallas County is
authorized to pave a school district or a municipal parking
lot if Dallas County possesses any authority to pave parking
lots. See Attorney General Opinion H-28 (1973).

     Counties of 150,000 or more are empowered to construct,
equip and operate "a parking station adjacent to or near the
courthouse of the county." V.T.C.S. art. 2372s-2, 9 2. See
also articles 2372s, 2372s-1, V.T.C.S. Counties of 500,000
or more may construct, equip and operate "parking stations
in the vicinity of . . . coliseums and auditoriums."  V.T.C.S.
art. 2372d-4.
Honorable Henry Wade - page 2   (H-1019)


     More significantly, the authority to construct, maintain
and operate parking lots may be inferred as an incident to
other, more specific county powers. In County of Cameron v.
Wilson, 326 S.W.2d 162 (Tex. 1959), the Supreme Court
construed article 6079c, V.T.C.S., by which certain counties
were authorized to establish and maintain public parks. The
Court held that

          [als an incident thereto . . . [the county1
          may . . . provide parking space for motor
          vehicles. . . .

326 S.W.Zd at 167. In our opinion, therefore, there is ample
authority by which to conclude that Dallas County possesses
the authority to pave a parking lot, either by virtue of a
particular statute, such as article 2372s-2, or as an inci-
dent to another county power, as in County of Cameron v.
Wilson. --
         See also Attorney General Opinion H-45 (1973). If
a county may pave a parking lot for itself, we believe it
may do so for another governmental entity under the Interlocal
Cooperation Act, so long as such governmental entity could it-
self perform that function.

     In Hayden v. City of Houston, 305 S.W.2d 798 (Tex. Civ.
App. -- Fort Worth 1957, writ ref'd n.r.e.), the court held
that, even without statutory or other authority, a municipality
may operate a parking facility whose purpose "is to provide
a convenience for that portion of the public desiring to
visit a municipal establishment. . . ." 305 S.W.2d at 802..
The trustees of an independent school district are authorized
to "acquire and hold real and personal property" and "to
manage and govern the public free schools of the district."
Education Code 9 23.26. We believe that these statutory
provisions,  together with the principle established in
Hayden, supra, empower an independent school district to
construct and maintain  parking lots for itself. Thus, it
is our opinion that Dallas County may pave a parking lot for
either a municipality or for an independent school district.
Of course, the county must receive adequate consideration in
return for performing such work, in order to avoid any
violation of article 3, section 52 of the Texas Constitution.

     You also ask whether competitive bidding would be re-
quired on such a contract.  In Attorney General Opinion H-93
(1973), we held that a school district need not accept com-
petitive bids on a contract with a city for the transfer of
park land to the city and the construction of recreational




                          p. 4209
Honorable Henry Wade - Page 3       (H-1019)


improvements thereon. We characterized the contract,"as an
agreement reached between two political subdivisions, each
having the power of eminent domain and condemnation, respecting
the paramount public use of land owned by one of them."
Attorney General Opinion H-93 (197;) at 4. Likewise, in the
present instance, we have held that governmental entities
may contract under the Interlocal Cooperation Act to do only
such acts as both are legally authorized to perform. Since
competitive bidding would not be necessary in order for a
municipality to pave its own parking lot, we do not believe
it is required when the county performs the work on behalf
of the city. In our opinion, therefore, a contract between
Dallas County and an independent school district or a
municipality pursuant to the Interlocal Cooperation Act does
not require competitive bidding.

                         SUMMARY
            Dallas County may contract to pave a
            parking lot for either a municipality or
            an independent school district, pursuant
            to the Interlocal Cooperation Act, arti-
            cle 4413(32c), V.T.C.S., so long as Dallas
            County receives adequate compensation for
            performing such work. Competitive bidding
            is not required on such a contract.




                                   Attorney General of Texas

APPROVED:                 w




DAVID M. KENDALL, Firs    Assistant




C. ROBERT HEATH. Chairman
Opinion Committee




                              p. 4210